280 S.W.3d 794 (2009)
Christopher KELLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91446.
Missouri Court of Appeals, Eastern District, Division Two.
April 21, 2009.
Alexandra Johnson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 219 S.W.3d 787.

ORDER
PER CURIAM.
Christopher Kelley (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of one count of domestic assault in the second degree, Section 565.073 RSMo (2000),[1] and one count of armed criminal action, Section 571.015. Movant was sentenced, as a prior and persistent offender, to ten years' imprisonment on the domestic assault conviction and three years' imprisonment on the armed criminal action conviction, to run concurrently. Movant's convictions were affirmed on direct appeal. State v. Kelley, 219 S.W.3d 787 (Mo.App. E.D.2007). Subsequently, Movant filed a *795 motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied without an evidentiary hearing.
Movant raises one point on appeal. Movant claims the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing in that he received ineffective assistance of counsel when defense counsel failed to request a proper verdict director. In the same point, Movant also argues appellate counsel failed to raise this issue on appeal.
We have reviewed the briefs of the parties and the legal file and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.